Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on May 13th, 2020. Claims 1-20 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderah et al. (USPGPUB No. 2017/0344451 A1, hereinafter referred to as Vanderah).
Referring to claim 1, Vanderah discloses an integrated electronic apparatus for data access {“a system” and “backplane to communicatively interconnect… with one or more communication and/or , data transmission {“type of I/O point”, [0026].}, and power management {“power requirements”, [0026].}, comprising:
a storage unit configured to store data {“I/O module 118… before bad data being collected”, [0051], see Fig. 1.}; a power module configured to supply power {“two power input connectors 210”, see Fig. 2, [0039].};
a first communication interface configured {first communication interface(s) “COMM 120”, see Fig. 1, [0036].} to detect whether a first peripheral device is connected thereto {peripheral device(s) “field device 104-108”, see Fig. 1, [0036]}, so as to determine a corresponding communication connection between the storage unit {“automatically identify a type of the termination module based on the identification signal”, [0006]} and the power module and the first peripheral device {peripheral device(s) “ 21”, see Fig. 4, Col 26, lines 19-20.};
a second communication interface {per RTUs (see Figs. 1 and 2), each RTU has the same components as seen in Figure 1 ([0039], see Fig. 2).} configured to detect whether a second peripheral device is connected thereto {in the other control modules also further connected to peripherals “field device 104-108”, see Fig. 1, [0036]}.}, so as to determine another corresponding communication connection {“automatically identify a type of the termination module based on the identification signal”, [0006].} between the storage unit and the power module and the second peripheral device {“provides an identification signal 1008”, see Fig. 10, [0070]};
a switch unit coupled to the storage unit {switch unit “output pin selector 1224”, see Fig. 12, [0087].}, the first communication interface, and the second communication interface, and configured to switch a connection state between the storage unit {connection state as appropriate via “double-throw (DPDT) latching relay”, see Fig. 12, [0087].}, the first communication interface, and the second communication interface {“mechanism used to implement the output pin selector 1224”, see Fig. 12, [0087].};
a first controller coupled to the storage unit {“the RTU 102 … includes at least one central processing unit module 116”, see Fig. 1, [0036].}, the first communication interface, the second communication interface, and the switch unit, and configured to control the switch unit to perform switching between the storage unit, the first communication interface, and the second communication interface; 
and a second controller coupled {“the RTU 102 … includes at least one central processing unit module 116” per RTU as mentioned above, see Fig. 1, [0036].} to the power module, the first communication interface, the second communication interface, and the switch unit {“corresponding to any one of a CPU module 116”, see Fig. 2, [0039].};
wherein the first controller controls the first peripheral device to access first data corresponding to the storage unit according to a first protocol {“any desired communication media… and protocols”, [0035].}, and/or controls the second peripheral device to access the first data corresponding to the storage unit according to a second protocol {“HTTP, SOAP, ETC”, [0035] as well as “communicate with the RTU 102 via… well-known Foundation Fieldbus protocol”, [0037.}; 
and the second controller controls the first peripheral device to charge the power module, and/or controls the power module to supply the power to the second peripheral devices {“provide power to the control modules inserted in the control slots 201-208”, see Fig. 2, [0039}.}.

As per claim 2, the rejection of claim 1 is incorporated and Vanderah discloses data transmission, and power management as claimed in claim 1, wherein in response to the first peripheral device connecting to the first communication interface, the first controller controls the switch unit to connect the storage unit to the first communication interface {“a separate signal for the current and voltage would be provided to manage two coils”, see Fig. 12, [0087].}, such that the first peripheral device reads and writes the first data of the storage unit according to the first protocol {“HTTP, SOAP, ETC”, [0035].}, and the second controller controls the first communication interface to enable the first peripheral device to charge the power module {“each I/O module 118 may be coupled with different types of termination modules 404”, see Fig. 12, [0087].}.

As per claim 3, the rejection of claim 2 is incorporated and Vanderah discloses wherein the first peripheral device is in a host mode {“master slot for the rack 200”, see Fig. 2, [0039].}, and the integrated electronic apparatus is in a device mode {“communicate with additional control modules in the other slots 202-208”, see Fig. 2, [0039].}.

As per claim 4, the rejection of claim 1 is incorporated and Vanderah discloses wherein in response to the second peripheral device connecting to the second communication interface, the first controller controls the switch unit to connect the storage unit to the second communication interface {“ISD bus 306”, see Fig. 3, [0043].}, such that the second peripheral device reads and writes the first data of the storage unit according to the second protocol {“may pass through information and/or data from the system host 110”, see Fig. 1, [0037].}, and the second controller controls the second communication interface to enable the power module to supply the power to the second peripheral device {“provide power to the control modules inserted in the control slots 201-208”, see Fig. 2, [0039}.}.

As per claim 5, the rejection of claim 4 is incorporated and Vanderah discloses wherein in response to the power module supplying the power to the second peripheral device for charging, the integrated electronic apparatus is in a host mode {“provide power to the control modules inserted in the control slots 201-208”, see Fig. 2, [0039}.}, and the second peripheral device is in a device mode {“communicate with additional control modules in the other slots 202-208”, see Fig. 2, [0039].}, and in response to the second peripheral device reading and writing the first data {“may pass through information and/or data from the system host 110”, see Fig. 1, [0037].}, the integrated electronic apparatus is in the device mode, and the second peripheral device is in the host mode {“two control modules configured in redundant mode”, [0103].}.

As per claim 6, the rejection of claim 1 is incorporated and Vanderah discloses wherein in response to the first peripheral device connecting to the first communication interface and the second peripheral device connecting to the second communication interface, the second controller controls the switch unit to connect the first communication interface to the second communication interface {connection state as appropriate via “double-throw (DPDT) latching relay”, see Fig. 12, [0087].}}, such that the first peripheral device extracts second data of the second peripheral device according to the second protocol {“HTTP, SOAP, ETC”, [0035] as well as “communicate with the RTU 102 via… well-known Foundation Fieldbus protocol”, [0037.}, and the second controller controls the first communication interface to enable the first peripheral device to charge the power module {“provide power to the control modules inserted in the control slots 201-208”, see Fig. 2, [0039}.}, and the second controller controls the second communication interface to enable the power module to supply the power to the second peripheral device {“that provide power to the control modules inserted in the control slots 201-208”, see Fig. 2, [0039].}.

As per claim 7, the rejection of claim 6 is incorporated and Vanderah discloses wherein the first peripheral device is in a host mode, and the second peripheral device is in a device mode {“two control modules configured in redundant mode”, [0103].}.

As per claim 8, the rejection of claim 1 is incorporated and Vanderah discloses wherein in response to the first peripheral device connecting to the first communication interface and the second peripheral device connecting to the second communication interface, the first controller controls the switch unit to connect the storage unit to the second communication interface {“a separate signal for the current and voltage would be provided to manage two coils”, see Fig. 12, [0087].}, such that the second peripheral device reads and writes the first data of the storage unit according to the second protocol {“HTTP, SOAP, ETC”, [0035] as well as “communicate with the RTU 102 via… well-known Foundation Fieldbus protocol”, [0037.}, and the second controller controls the first communication interface to enable the first peripheral device to charge the power module, and the second controller controls the second communication interface to enable the power module to supply the power to the second peripheral device {“provide power to the control modules inserted in the control slots 201-208”, see Fig. 2, [0039}.}.

As per claim 9, the rejection of claim 8 is incorporated and Vanderah discloses wherein in response to the power module supplying the power to the second peripheral device, the integrated electronic apparatus is in a host mode {“two control modules configured in redundant mode”, [0103].}, and the second peripheral device is in a device mode {“two control modules configured in redundant mode”, [0103].}, and in response to the second peripheral device reading and writing the first data, the integrated electronic apparatus is in the device mode, and the second peripheral device is in the host mode {“two control modules configured in redundant mode”, [0103].}.

As per claim 10, the rejection of claim 1 is incorporated and Vanderah discloses wherein the storage unit comprises a secure digital memory card or an embedded multimedia card {“signal conditioning card 418”, see Fig. 4, [0055].}.

Referring to claims 12-20 are method claims reciting claim functionality corresponding to the apparatus claim of claims 1-10, respectively, thereby rejected under the same rationale as claims 1-10 recited above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected 35 U.S.C. 103 as being unpatentable over Vanderah in view of Cooper (US Pat No. 10840735 B1). 
As per claim 11, the rejection of claim 1 is incorporated and Vanderah discloses wherein the first protocol comprises a universal serial bus (USB) mass storage class protocol {“USB link”, [0047].
However Vanderah does not appear to explicitly wherein the second protocol comprises an iPod accessory protocol.
Furthermore, Cooper discloses wherein the second protocol comprises an iPod accessory protocol {“Apple products such as Iphone, iPad, iPod”, Col 30, lines 5-12.].
Vanderah and Cooper are analogous because they are from the same field of endeavor, managing peripheral device(s). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vanderah and Cooper before him or her, to modify Vanderah’s “RTU 102” (see Figs. 1 and 2) incorporating Cooper’s “processor circuitry 33a” (see Fig. 5, Col 29, lines 65 – Col 30, line 12). 
The suggestion/motivation for doing so would have been to allowing efficient matching of a total load made up of individual loads to one or more power sources without overloading the power sources (Cooper Col 8 lines 64-67).
Therefore, it would have been obvious to combine Cooper with Vanderah to obtain the invention as specified in the instant claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 teaching at least one limitation recited in claim 1: .

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184